                                                 Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                     27 Filed 09/30/20
                                                                                              09/29/20 Page 1 of 15



                                      1 Meng Zhong
                                        Nevada Bar No. 12145
                                      2 Brian D. Blakley
                                        Nevada Bar No. 13074
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      4 Las Vegas, NV 89169-5996
                                        Tel: 702.949.8200
                                      5 E-mail: mzhong@LRRC.com
                                        E-mail: bblakley@LRRC.com
                                      6
                                        Jeffrey A. Feasby (pro hac vice)
                                      7 PEREZ VAUGHN & FEASBY, INC.
                                        600 B Street, Suite 2100
                                      8 San Diego, CA 92101
                                        Tel: 619.741.0242
                                      9 E-mail: feasby@pvflaw.com
                                     10   Attorneys for Plaintiff
                                          JoshCo Tech, LLC
                                     11
                                                                          UNITED STATES DISTRICT COURT
3993 Howard Hughes Pkwy, Suite 600




                                     12                                        DISTRICT OF NEVADA

                                     13   JOSHCO TECH, LLC, a Nevada limited                     Case No.: 2:20-cv-00451-RFB-DJA
Las Vegas, NV 89169-5996




                                          liability company,
                                     14
                                                       Plaintiff,
                                     15                                                             [PROPOSED] PROTECTIVE ORDER
                                          v.
                                     16
                                          EAGLE RISING VETERAN CONSULTING,
                                     17   LLC, an Alabama corporation; DWAYNE
                                          MOOREHOUSE, an individual,
                                     18
                                                       Defendants.
                                     19

                                     20            Plaintiff JOSHCO TECH, LLC and Defendants EAGLE RISING VETERAN
                                     21 CONSULTING, LLC and DWAYNE MOOREHOUSE (collectively, the “Parties”), by and

                                     22 through their counsel of record, enter into this Stipulated Protective Order (“Protective Order”)
                                     23 and agree as follows:

                                     24           1.         DEFINITIONS
                                     25            The following definitions apply to this Protective Order:
                                     26           a.         “Action” means and refers to the above-captioned matter as well as any cases that
                                     27 may be consolidated with the above-captioned matter.
                                     28            b.        “Confidential Document” means any document that any Designating Party (defined

                                                                                             1
                                               112418061.1
                                               Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                   27 Filed 09/30/20
                                                                                            09/29/20 Page 2 of 15



                                      1 below) designates as “Confidential” or “Confidential – Attorneys’ Eyes Only” in the manner set
                                      2 forth in this Protective Order.
                                      3          c.        “Confidential Information” mean any information not made available to the general

                                      4 public that concerns or relates to trade secret information, proprietary, technical, personnel,
                                      5 business and/or financial information, personal and/or private information, or any other
                                      6 information that any Designating Party believes in good faith should be protected from
                                      7 unrestricted disclosure.
                                      8          d.        “Designating Party” means any Party or Non-Party designating a document or

                                      9 information in a document as “Confidential” or “Confidential – Attorneys’ Eyes Only.”
                                     10          e.        “Legend” means a stamp or similar insignia providing the designation

                                     11 “Confidential” or “Confidential – Attorneys’ Eyes Only,” or other appropriate term or terms
3993 Howard Hughes Pkwy, Suite 600




                                     12 identifying the level of confidentiality of the document.

                                     13          f.        “Non-Party” means every person or entity not a Party to this Action that provides
Las Vegas, NV 89169-5996




                                     14 information, either testimonial or documentary, for use in this litigation through discovery or
                                     15 otherwise, including but not limited to those who execute and deliver to counsel the “Agreement
                                     16 to Terms of Stipulated Protective Order,” attached as Exhibit A, and every director, officer, and
                                     17 employee of all persons or entities described in this definition.
                                     18          g.        “Outside Counsel” are limited to counsel of record in this Action, which includes

                                     19 all attorneys of the firms or offices that have appeared in this Action on behalf of a Party, either

                                     20 in person or in writing, which includes those attorneys’ support staff, including law clerks and
                                     21 interns. Documents designated “Confidential – Attorneys’ Eyes Only” must not be disclosed to a

                                     22 Party, or to any officer, director, employee or agent of a Party, unless otherwise agreed by the
                                     23 Designating Party or Designating Parties in writing prior to any disclosure or as expressly provided

                                     24 in this Protective Order.
                                     25          h.        “Party” means every Party to this Action and every director, officer, and managing

                                     26 agent of every Party to this Action. .
                                     27          i.        “Receiving Party” means any Party receiving Confidential Documents or

                                     28 Confidential Information of a Designating Party.

                                                                                           2
                                             112418061.1
                                               Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                   27 Filed 09/30/20
                                                                                            09/29/20 Page 3 of 15



                                      1          j.        When reference is made in this Protective Order to any document or to any Party,

                                      2 the singular includes the plural, and plural includes the singular.
                                      3         2.         DESIGNATION OF DOCUMENTS

                                      4          a.        Materials Subject to Designation. All depositions, originals and copies of

                                      5 transcripts of depositions, exhibits, answers to interrogatories, responses to requests for admission,
                                      6 responses to requests for production of documents and all documents, materials, tangible things
                                      7 and information obtained by inspection of files or facilities, by production of documents or by
                                      8 identification of documents previously gathered (hereinafter collectively referred to as

                                      9 “Document(s)”) may be designated by the Party or a Non-Party producing the Information in
                                     10 conformity with the definitions set forth above.
                                     11          b.        A Designating Party may designate Document(s) as “Confidential” or “Confidential
3993 Howard Hughes Pkwy, Suite 600




                                     12 – Attorneys’ Eyes Only” by affixing the appropriate Legend to all copies (in all formats) of the

                                     13 Document(s) at the time of production. Except as provided in this Protective Order, the
Las Vegas, NV 89169-5996




                                     14 Designating Party must make designations at the time of production or within fourteen (14) days
                                     15 of the entry of this Protective Order, whichever is later.
                                     16               “Confidential” – Any Designating Party may designate any Document(s) as

                                     17 “Confidential” that the Designating Party reasonably and in good faith believes contains or refers
                                     18 to information that is confidential to the Party and/or contains information, the unrestricted

                                     19 disclosure of which, would be prejudicial to the business or operations of the Designating Party

                                     20 or would breach any duty of confidentiality owed by the Designating Party, whether created by
                                     21 law, agreement or understanding.

                                     22               “Confidential – Attorneys’ Eyes Only” – Any Designating Party may designate any

                                     23 Document(s) as “Confidential – Attorneys’ Eyes Only” that the Designating Party reasonably and

                                     24 in good faith believes contains, constitutes, reveals, reflects, or refers to information that is
                                     25 considered to be highly sensitive by the Designating Party, including but not limited to confidential
                                     26 trade secret information or financial, proprietary, business, technical, personnel, or personal
                                     27 information that, if disclosed, may cause significant harm to the Designating Party or a third party.
                                     28 Any Document(s) bearing the Legend “Attorney Only” or “Counsel Only” or “Confidential –

                                                                                          3
                                             112418061.1
                                               Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                   27 Filed 09/30/20
                                                                                            09/29/20 Page 4 of 15



                                      1 Counsel Only” (or similar designations) will be treated in the same manner as Document(s) or
                                      2 information designated as “Confidential – Attorneys’ Eyes Only” under this Protective Order.
                                      3          c.        A Party may designate as “Confidential” or “Confidential – Attorneys’ Eyes Only”

                                      4 Document(s) produced by someone else by informing in writing all Parties of the control number
                                      5 or range of the Document(s) within fourteen (14) days of that Party’s receipt of the Document(s)
                                      6 or within fourteen (14) days of the entry of this Protective Order, whichever is later.
                                      7         d.         Manner of Designating Documents.

                                      8                    i.     Paper Media. Paper documents produced by a Party or Non-Party may be

                                      9 designated as Confidential Information by marking every page with one of the following Legends
                                     10 (as appropriate): “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.”
                                     11                    ii.    Non-Paper Media. Where Confidential Information is produced in a non-
3993 Howard Hughes Pkwy, Suite 600




                                     12 paper media (e.g. native files, video tape, audio tape or other electronic media), the appropriate

                                     13 confidentiality designation as described above should be placed on the physical media, if possible,
Las Vegas, NV 89169-5996




                                     14 and its container, if any, so as to clearly give notice of the confidentiality designation. A Party
                                     15 producing electronic documents containing Confidential Information in native format shall
                                     16 concurrently provide a list of the native files being produced, which list shall indicate whether
                                     17 each such native file has been designated “CONFIDENTIAL” or “CONFIDENTIAL–
                                     18 ATTORNEYS’ EYES ONLY.” To the extent that any Receiving Party prints any native file

                                     19 containing Confidential Information, such printouts will be marked as described above by the

                                     20 Receiving Party.
                                     21                    iii.   Physical Exhibits. The confidentiality status of a physical exhibit shall be

                                     22 indicated by conspicuously marking the physical exhibit with the appropriate confidentiality
                                     23 designation as described above.

                                     24                    iv.    Original Files. In the case of original files and records produced for

                                     25 inspection, no marking need be made by the Designating Party in advance of inspection. For the
                                     26 purposes      of    inspection,   all   documents   produced    shall   be   considered   as   marked

                                     27 “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.” Thereafter, upon selection of specified
                                     28 documents for copying by the inspecting Party, the Designating Party shall, at the time the copies

                                                                                            4
                                             112418061.1
                                               Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                   27 Filed 09/30/20
                                                                                            09/29/20 Page 5 of 15



                                      1 are produced to the Inspecting Party, mark as “CONFIDENTIAL” OR “CONFIDENTIAL–
                                      2 ATTORNEYS’ EYES ONLY” the copies of such documents that contain Confidential
                                      3 Information.
                                      4                    v.     Written Discovery Responses. In the case of Confidential Information

                                      5 incorporated into answers to interrogatories or requests for admission, an appropriate statement
                                      6 noting that some responses submitted contain a confidentiality designation shall be placed on the
                                      7 first page of the document. Further, prefacing each individual answer or response that contains
                                      8 Confidential Information, the Designating Party shall insert their designation.

                                      9                    vi.    Depositions. Information disclosed at the deposition of a Party or of one of

                                     10 its current or former officers, directors, employees, agents, contractors or independent experts
                                     11 retained by a Party for purposes of this litigation may be designated by the Party as Confidential
3993 Howard Hughes Pkwy, Suite 600




                                     12 Information. The Court Reporter shall designate the transcript or any part thereof

                                     13 “CONFIDENTIAL” OR “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.” If only parts of the
Las Vegas, NV 89169-5996




                                     14 transcript are designated as Confidential Information, those portions of the transcript shall be
                                     15 separately bound and bear the appropriate designation, along with any corresponding exhibits
                                     16 designated “CONFIDENTIAL” OR “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.”
                                     17          e.        Any Party may designate a deposition or hearing transcript (or any portion of these

                                     18 transcripts or their exhibits) as “Confidential” or “Confidential – Attorneys’ Eyes Only” by:

                                     19 (i) making the designation on the record during the deposition or hearing (in which case the

                                     20 stenographer will affix the appropriate Legend to the cover page and all designated pages of the
                                     21 transcript and any copies); or (ii) informing counsel for all other Parties of the designation in

                                     22 writing within fourteen (14) days after receipt of the transcript (in which case any Party in
                                     23 possession of an original or copy of the transcript must affix the appropriate Legend to the cover

                                     24 page and all designated pages and exhibits). During this fourteen (14) day period, any Party in
                                     25 possession of a deposition transcript must treat the transcript as if designated “Confidential –
                                     26 Attorneys’ Eyes Only,” except that it may be reviewed during those 14 days by the person who
                                     27 was deposed.
                                     28          f.        A Designating Party will have the right to exclude from attendance at a deposition,

                                                                                            5
                                             112418061.1
                                               Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                   27 Filed 09/30/20
                                                                                            09/29/20 Page 6 of 15



                                      1 during any time when “Confidential – Attorneys’ Eyes Only” information is going to be or may
                                      2 be disclosed, any person other than the deponent, Outside Counsel of record in this Action
                                      3 (including their staff), in-house counsel of a Party (including their staff), independent experts and
                                      4 consultants retained for this Action that have executed Exhibit A to this Protective Order, the court
                                      5 reporter and videographer (if any).
                                      6         3.         PROVISIONS AND LIMITATIONS OF USE

                                      7          a.        All Confidential Documents and Confidential Information in this Action must be

                                      8 used by the Receiving Party solely for purposes of the prosecution, defense or settlement of this

                                      9 Action, including, without limitation, discovery, motions, briefs and preparation for the trial, and
                                     10 for no other purpose, except as otherwise stated in this Protective Order. This Protective Order
                                     11 does not necessarily permit the use of Confidential Documents or Confidential Information at trial.
3993 Howard Hughes Pkwy, Suite 600




                                     12 At the time of preparing a joint exhibit list, the Parties will fashion an order governing the use of

                                     13 Confidential Documents and Confidential Information at trial, and, if necessary, will bring any
Las Vegas, NV 89169-5996




                                     14 disputes to the Court for resolution. The Parties agree that any disclosure, prior to entry of this
                                     15 Order, of documents or information which any Party considers or may consider to be Confidential
                                     16 Documents or Confidential Information shall not be considered a violation of this Order.
                                     17          b.        “Confidential” – Documents or information designated “Confidential” may be

                                     18 viewed only by: (i) Outside Counsel of record in this Action for the Receiving Party;

                                     19 (ii) independent experts and consultants retained for this Action provided they have read this

                                     20 Protective Order and executed Exhibit A to this Protective Order prior to viewing; (iii) general or
                                     21 in-house counsel for a Receiving Party and its staff working on this litigation; (iv) court reporters

                                     22 and videographers; (v) the Court and its officers; (vi) the individually named Parties including
                                     23 personnel of the named Parties with whom Outside Counsel of record in this Action for the named

                                     24 Parties find it necessary to consult, at the discretion of Outside Counsel, in preparation for trial of
                                     25 the Action; (vii) with advance written consent from the Designating Party’s counsel, independent
                                     26 non-party witnesses who do not have a business or employment affiliation with the Receiving
                                     27 Party, provided that each independent non-party witness executes Exhibit A to this Protective
                                     28 Order before viewing the “Confidential” documents or information; and (viii) any other person or

                                                                                          6
                                             112418061.1
                                               Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                   27 Filed 09/30/20
                                                                                            09/29/20 Page 7 of 15



                                      1 witnesses whom the Parties agree in writing prior to any disclosure that disclosure is appropriate
                                      2 and who execute Exhibit A to the Protective Order before viewing the “Confidential” documents
                                      3 or information. The recipients of all Confidential Information shall use such Information only for
                                      4 the purpose of this litigation, and shall not directly or indirectly use such information for any
                                      5 business, financial, promotional or any other purpose. With respect to witnesses or any other
                                      6 persons, the Parties agree that they will reasonably and in good faith confer regarding the need for
                                      7 and appropriateness of the disclosure.
                                      8          c.        “Confidential - Attorneys’ Eyes Only” – Documents or information designated

                                      9 “Confidential - Attorneys’ Eyes Only” and all information derived therefrom may be viewed only
                                     10 by: (i) Outside Counsel of record in this Action for the Receiving Party; (ii) general or in-house
                                     11 counsel for a Receiving Party and its staff working on this litigation; (iii) independent experts and
3993 Howard Hughes Pkwy, Suite 600




                                     12 consultants retained for this Action provided they have read this Protective Order and executed

                                     13 Exhibit A to this Protective Order prior to viewing the “Confidential – Attorneys’ Eyes Only”
Las Vegas, NV 89169-5996




                                     14 documents or information; (iv) court reporters and videographers for either depositions or court
                                     15 hearings; (v) the Court and its officers; and (vi) any other person or witnesses whom the Parties
                                     16 agree in writing prior to any disclosure that disclosure is appropriate and who execute Exhibit A
                                     17 to this Protective Order prior to viewing the “Confidential – Attorneys’ Eyes Only” Document(s)
                                     18 or Confidential Information. Such information shall be used only for the purposes of this litigation,

                                     19 and shall not directly or indirectly be used for any business, financial, promotional or any other

                                     20 purpose. With respect to witnesses or any other persons, the Parties agree that they will reasonably
                                     21 and in good faith confer regarding the need for and appropriateness of the disclosure.

                                     22          d.        Other Authorized Persons – Any person indicated on the face of a Confidential

                                     23 Document to be one of its originators, authors or recipients may be shown the Confidential

                                     24 Document.
                                     25          e.        No Applicability to Independently Obtained or Public Information.

                                     26          No Party shall be bound by this Order as to any information:

                                     27                    i.    That is lawfully obtained independently of this litigation; or

                                     28                    ii.   That is generally known to the public, provided that such information was

                                                                                           7
                                             112418061.1
                                               Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                   27 Filed 09/30/20
                                                                                            09/29/20 Page 8 of 15



                                      1         not obtained or made public in violation of this or any other obligation of confidentiality.

                                      2          4.        COPIES

                                      3          a.        All copies of any Confidential Documents and copies of any documents containing

                                      4 Confidential Information also constitute, and must be treated as, Confidential Documents as
                                      5 provided in this Protective Order. Any person making, or causing to be made, copies of any
                                      6 Confidential Documents or documents containing Confidential Information, must make certain
                                      7 that each copy bears the appropriate Legend pursuant to the requirements of this Protective Order.
                                      8          5.        AGREEMENT TO MAINTAIN CONFIDENTIALITY

                                      9         Unless and until otherwise ordered by the Court or otherwise agreed by the Parties, all

                                     10 documents designated as “Confidential” or “Confidential – Attorneys’ Eyes Only” must be treated
                                     11 accordingly under this Protective Order.
3993 Howard Hughes Pkwy, Suite 600




                                     12         6.         OBJECTIONS TO DESIGNATION

                                     13          Following the receipt of documents marked “Confidential” or “Confidential – Attorneys’
Las Vegas, NV 89169-5996




                                     14 Eyes Only,” any Party to the Action may object to the designation of the document and seek a
                                     15 modification of the designation. The Party objecting to the designation must notify, in writing,
                                     16 counsel for the Designating Party of the objected-to materials and the grounds for the objection.
                                     17 Before the filing of any request for relief with the Court concerning the objection(s) set forth in
                                     18 the written notice, the Parties must first attempt to resolve the dispute over the designation through

                                     19 good faith negotiations. If the dispute cannot be resolved, the Receiving Party may bring a motion

                                     20 with the Court to have the material in dispute designated or de-designated in accordance with the
                                     21 objection set forth in the Receiving Party’s notification letter. The motion also must comply with

                                     22 the applicable sections and rules of the Federal Rules of Civil Procedure, Federal Rules of
                                     23 Evidence, and Local Rules, and comply with any applicable Court orders, including scheduling

                                     24 orders reflecting discovery and motion cut-off dates. If a motion is timely filed by the Receiving
                                     25 Party as set forth herein, then the documents that are subject of the Parties’ dispute will continue
                                     26 to be treated in accordance with their designation (either “Confidential” or “Confidential –
                                     27 Attorneys’ Eyes Only”) while the motion is pending. The fact that a Party fails to object to the
                                     28 designation of any document or other information under this Protective Order: (i) is not an

                                                                                          8
                                             112418061.1
                                               Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                   27 Filed 09/30/20
                                                                                            09/29/20 Page 9 of 15



                                      1 admission that the document or other information is in fact confidential; (ii) is not admissible into
                                      2 evidence; and/or (iii) will not be the basis for cross-examination or impeachment at any hearing
                                      3 or trial.
                                      4         7.         FILING CONFIDENTIAL MATERIAL

                                      5             a.     Filing Documents with the Court. Unless otherwise permitted by statute, rule or

                                      6 prior court order, papers filed with the Court under seal shall be accompanied by a
                                      7 contemporaneous motion for leave to file those documents under seal, and shall be filed consistent
                                      8 with the court’s electronic filing procedures in accordance with Local Rule 10-5(b).

                                      9 Notwithstanding any agreement among the parties, the party seeking to file a paper under seal
                                     10 bears the burden of overcoming the presumption in favor of public access to papers filed in court.
                                     11 Motions to seal shall comply with LR IA 10-5 and the requirements of Kamakana v. City and
3993 Howard Hughes Pkwy, Suite 600




                                     12 County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). See also, Center for Auto Safety v. Chrysler

                                     13 Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016). Notwithstanding the foregoing, a party seeking
Las Vegas, NV 89169-5996




                                     14 a designation of “Confidential” or “Confidential-Attorneys Eyes Only” retains the obligation to
                                     15 defend such designation.
                                     16             b.     Use in Court Proceedings. At trial or upon any motions or other proceedings,

                                     17 subject to the Federal Rules of Evidence or Order of the Court, a Party may use any Confidential
                                     18 Information for any purpose, including introduction into evidence, provided that adequate notice

                                     19 of such use is provided to each Party to obtain appropriate relief, if desired, from the Court.

                                     20             c.     No Effect on Party’s Own Use. Nothing contained in this Order shall affect the

                                     21 right of a Party to disclose to its officers, directors, employees, partners or consultants or to use as

                                     22 it desires any Confidential Information designated and produced by it as “CONFIDENTIAL” OR
                                     23 “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.”

                                     24         8.         NOTIFICATION OF DISCLOSURE

                                     25             The Parties, counsel, and each person receiving Confidential Documents or Confidential

                                     26 Information, must take reasonable precautions to prevent the unauthorized or inadvertent
                                     27 disclosure of such information. If any Confidential Document or Confidential Information is
                                     28 disclosed to any person other than a person authorized by this Protective Order, the Party

                                                                                           9
                                             112418061.1
                                                 Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                     27 Filed 09/30/20
                                                                                              09/29/20 Page 10 of 15



                                      1 responsible for the unauthorized disclosure must immediately bring all pertinent facts relating to
                                      2 the unauthorized disclosure to the attention of the other Parties and, without prejudice to any rights
                                      3 and remedies of the other Parties, make every effort to prevent further disclosure by the Party and
                                      4 by the person(s) who received the unauthorized disclosure.
                                      5            9. INADVERTENT PRODUCTION OF CONFIDENTIAL DOCUMENTS OR

                                      6                  INFORMATION

                                      7             If a Party, through inadvertence, produces any Confidential Document or Confidential

                                      8 Information without labeling or marking or otherwise designating it in accordance with this

                                      9 Protective Order, the Designating Party shall promptly upon discovery of such disclosure give
                                     10 written notice to the Receiving Party that the document or thing produced is a Confidential
                                     11 Document or Confidential Information, and that the document or thing produced should be treated
3993 Howard Hughes Pkwy, Suite 600




                                     12 in accordance with that designation under this Protective Order. The Receiving Party must treat

                                     13 the materials as designated under this Protective Order upon receipt of written notice from the
Las Vegas, NV 89169-5996




                                     14 Designating Party.
                                     15             If the Receiving Party disclosed the materials before receiving the notice from the

                                     16 Designating Party, the Receiving Party must notify the Designating Party in writing of each
                                     17 disclosure and must retrieve or return, as necessary to comply with the terms of this Protective
                                     18 Order, all copies of the disclosed information and confirm in writing to the Designating Party that

                                     19 it has done so. The inadvertent production or disclosure of any Confidential Document or

                                     20 Confidential Information will not in itself constitute a waiver or impairment of any claim of
                                     21 confidentiality, privilege or other protection from discovery. All Parties, however, reserve all

                                     22 rights to challenge the confidential status of the inadvertent production or disclosure.
                                     23            10.        DESIGNATION REQUIRED

                                     24             No Party will be responsible to another Party for disclosure of a Confidential Document

                                     25 or Confidential Information under this Protective Order, or otherwise be found in violation of this
                                     26 Protective Order, if, at the time of the disclosure, the information in question was not labeled or
                                     27 otherwise identified in accordance with this Protective Order.
                                     28 / / /

                                                                                         10
                                                112418061.1
                                              Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                  27 Filed 09/30/20
                                                                                           09/29/20 Page 11 of 15



                                      1         11.        EVIDENTIARY OBJECTIONS NOT WAIVED

                                      2          Notwithstanding anything to the contrary contained within this Protective Order, all

                                      3 objections as to admissibility of any Confidential Document or Confidential Information are
                                      4 reserved and are not waived by any terms of this Protective Order.
                                      5         12.        PRIVILEGE RETAINED

                                      6          Nothing in this Protective Order prejudices the right of any Party to object to the production

                                      7 of any discovery material on the grounds that the material is protected as privileged or as attorney
                                      8 work product. No provision of this Protective Order shall create a waiver of any inadvertent

                                      9 production of any Document, Testimony, or Information protected by attorney-client or work
                                     10 product privileges under the Federal Rules of Civil Procedure. Nothing in this Paragraph shall
                                     11 prejudice the right of any Party to seek discovery of communications, documents and things as to
3993 Howard Hughes Pkwy, Suite 600




                                     12 which a claim of privilege has been made.

                                     13         13.        RESERVATION OF RIGHTS AND OBJECTIONS
Las Vegas, NV 89169-5996




                                     14          The Parties reserve and retain all rights, privileges, and objections to the production of any

                                     15 document or tangible thing as set forth under federal or state law and court authority interpreting
                                     16 the applicable law. The Parties further expressly agree that execution of this Protective Order does
                                     17 not waive any of their rights, privileges, and objections to the production of any document or
                                     18 tangible thing under federal or state law and court authority interpreting the applicable law.

                                     19         14.    CONTINUATION OF PROTECTION AFTER DISPOSITION; RETURN OF

                                     20                CONFIDENTIAL INFORMATION

                                     21          The termination of proceedings in the Action will not relieve any Receiving Party from the

                                     22 obligation of maintaining the confidentiality of all Confidential Documents and Confidential
                                     23 Information produced and designated pursuant to this Protective Order, unless all of the Parties to

                                     24 the Action agree otherwise or unless the Court rules otherwise. Upon the final disposition of the
                                     25 Action including any appeals, the Parties will, upon request of the Designating Party, return any
                                     26 Confidential Documents and documents containing Confidential Information (including, in each
                                     27 case, all copies and summaries) to the Designating Party from whom/which Confidential
                                     28 Documents or documents containing Confidential Information were obtained, or may provide to

                                                                                         11
                                             112418061.1
                                                Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                    27 Filed 09/30/20
                                                                                             09/29/20 Page 12 of 15



                                      1 counsel for the Designating Party certification in writing that all Confidential Documents and
                                      2 documents containing Confidential Information have been destroyed and that this information has
                                      3 been purged from all machine-readable media on which it resides. However, the Parties will be
                                      4 entitled to keep any court filings, attorney work product, deposition transcripts or hearing
                                      5 transcripts, all of which will continue to be governed by this Protective Order. The Court retains
                                      6 and will have continuing jurisdiction over the Parties and recipients of Confidential Documents or
                                      7 Confidential Information for enforcement of this Protective Order following termination of this
                                      8 Action.

                                      9           15.      SEPARATE PROTECTIVE ORDER OR MODIFICATION OF THIS

                                     10                    PROTECTIVE ORDER

                                     11           This Protective Order will be without prejudice to the right of the Parties to the Action to
3993 Howard Hughes Pkwy, Suite 600




                                     12 present a motion to the Court for a separate protective order as to any particular document or

                                     13 information, including restrictions differing from those specified in this Protective Order. In
Las Vegas, NV 89169-5996




                                     14 addition, this Protective Order will not be deemed to prejudice the Parties in any way in any future
                                     15 application for modification of this Protective Order. This Protective Order may be modified by
                                     16 written agreement of the Parties subject to Court approval. The Court may modify this Protective
                                     17 Order’s terms and conditions for good cause, in the interest of justice or at any time in these
                                     18 proceedings.

                                     19   ///

                                     20   ///

                                     21   ///

                                     22   ///

                                     23   ///

                                     24   ///

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///

                                                                                          12
                                             112418061.1
                                             Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                 27 Filed 09/30/20
                                                                                          09/29/20 Page 13 of 15



                                      1        16.        NOTIFICATION BY FACSIMILE/EMAIL

                                      2         Transmission by facsimile or email is acceptable for the specific notices identified in this

                                      3 Protective Order.
                                      4         IT IS SO AGREED AND STIPULATED.

                                      5         Dated this 29th day of September, 2020.

                                      6   LEWIS ROCA                                         LAW OFFICE OF RICHARD R. RICE
                                          ROTHGERBER CHRISTIE LLP
                                      7
                                      8   By:     /s/ Meng Zhong                             By:    /s/ Richard R. Rice
                                          Meng Zhong (NV Bar #12145)                         Richard R. Rice
                                      9   Brian D. Blakley (NV Bar #10374)                   1084 North El Camino Real, Suite B121
                                          3993 Howard Hughes Pkwy, Suite 600                 Encinitas, CA 92024-1334
                                     10   Las Vegas, NV 89169-5996                           Tel: 760.943.0100
                                          Tel: 702-949-8200                                  Fax: 760.943.0942
                                     11   E-mail: mzhong@lrrc.com                            E-mail: rrrice@rrrlaw.net
                                          E-mail: bblakley@lrrc.com
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                          Jeffrey A. Feasby                                  Kelly H. Dove (NV Bar #10569)
                                     13   PEREZ VAUGHN & FEASBY, INC.                        SNELL & WILMER LLP
Las Vegas, NV 89169-5996




                                          600 B Street, Suite 2100                           3993 Howard Hughes Pkwy, Suite 1100
                                     14   San Diego, CA 92101                                Las Vegas, NV 89169-5996
                                          Tel: 619.741.0242                                  Tel: 702.784.5200
                                     15   Fax: 619.460.0437                                  Fax: 702.784.5252
                                          E-mail: feasby@pvflaw.com                          Email: kdove@swlaw.com
                                     16
                                          Attorneys for Plaintiff
                                     17   JoshCo Tech, LLC                                   Attorneys for Defendants
                                                                                             Eagle Rising Veteran Consulting, LLC and
                                     18                                                      Dwayne Moorehouse
                                     19

                                     20                                              ORDER
                                     21         Having reviewed the foregoing Stipulated Protective Order, the Stipulation is approved.
                                     22
                                     23                                              By:
                                                                                         UNITEDSTATES
                                                                                       UNITED   STATES MAGISTRATE
                                                                                                        DISTRICT COURT JUDGE
                                                                                                                    JUDGE
                                     24
                                                                                              September 30, 2020
                                                                                     DATED:
                                     25
                                     26
                                     27
                                     28

                                                                                        13
                                            112418061.1
                                             Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                 27 Filed 09/30/20
                                                                                          09/29/20 Page 14 of 15



                                      1                                              EXHIBIT A

                                      2                   AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

                                      3        I, ______________________________________ [NAME PRINTED], hereby declare

                                      4   and say as follows:

                                      5             1. My present address is:                                                          .

                                      6             2. My present occupation or job description is:                                    .

                                      7             3. My present employer is:                                                 .

                                      8             4. I have received a copy of the Protective Order (the “Protective Order”) issued in

                                      9   JoshCo Tech, LLC v. Eagle Rising Veteran Consulting, LLC et al., Case No. 2:20-cv-00451-

                                     10   RFB-DJA, now pending in the United States District Court for the District of Nevada. I have

                                     11   carefully read and understand the provision of the Order.
3993 Howard Hughes Pkwy, Suite 600




                                     12             5. I will comply with all of the provisions of the Order. I will hold in confidence,

                                     13   will not disclose to anyone other than those persons specifically authorized by the Order, and
Las Vegas, NV 89169-5996




                                     14   will not copy or use any Confidential Documents or Confidential Information that I receive in

                                     15   this Action (except for the purposes of this Action).

                                     16             6. No later than the final conclusion of this litigation, I will return all Confidential

                                     17   Documents and/or Confidential Information which has come into my possession, and

                                     18   documents or things which I have read or prepared relating thereto, to counsel of record in this

                                     19   matter for whom I was employed, retained, or otherwise related to in any fashion.

                                     20             7. I acknowledge that, by signing this agreement, I am subjecting myself to the

                                     21   jurisdiction of the United States District Court of the District of Nevada with respect to

                                     22   enforcement of the Protective Order.

                                     23             8. I understand that any disclosure or use of Confidential Documents or Confidential

                                     24   Information, in any manner contrary to the provisions of the Protective Order, may subject me

                                     25   to sanctions, including, but not limited to, Contempt of Court.

                                     26        EXECUTED this _____ day of ________________, 2020, in the County of _______,

                                     27   State of __________________________.

                                     28        I declare under penalty of perjury under the laws of the United States of America and the

                                                                                          14
                                            112418061.1
                                             Case 2:20-cv-00451-RFB-DJA Document 28
                                                                                 27 Filed 09/30/20
                                                                                          09/29/20 Page 15 of 15



                                      1   State of Nevada that the foregoing is true and correct.

                                      2
                                          Dated: _____________________                By:
                                      3                                               SIGNATURE OF DECLARANT
                                      4
                                                                                      Print Name:
                                      5
                                      6
                                      7
                                      8

                                      9
                                     10
                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13
Las Vegas, NV 89169-5996




                                     14
                                     15
                                     16
                                     17
                                     18

                                     19

                                     20
                                     21

                                     22
                                     23

                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                        15
                                            112418061.1
